UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-9109 RAYMOND JAMES FINANCIAL, INC. (Exact name of registrant as specified in its charter) Florida No.59-1517485 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 880 Carillon Parkway, St. Petersburg, Florida 33716 (Address of principal executive offices)(Zip Code) (727) 567-1000 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 125,996,881 shares of common stock as of February 3, 2012 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES Form 10-Q for the quarter ended December 31, 2011 INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Financial Condition as of December 31, 2011 and September 30, 2011 (Unaudited) 3 Condensed Consolidated Statements of Income and Comprehensive Income for the three months ended December 31, 2011 and December 31, 2010 (Unaudited) 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the three months ended December 31, 2011 and December 31, 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended December 31, 2011 and December 31, 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 42 Item 3. Quantitative and Qualitative Disclosures about Market Risk 69 Item 4. Controls and Procedures 76 PART II. OTHER INFORMATION Item 1. Legal Proceedings 77 Item 1A. Risk Factors 77 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 78 Item 3. Defaults upon Senior Securities 78 Item 5. Other Information 78 Item 6. Exhibits 79 Signatures 80 2 PART IFINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) December 31, 2011 September 30, 2011 ($ in thousands) Assets: Cash and cash equivalents $ $ Assets segregated pursuant to regulations and other segregated assets Securities purchased under agreements to resell and other collateralized financings Financial instruments, at fair value: Trading instruments Available for sale securities Private equity and other investments Receivables: Brokerage clients, net Stock borrowed Bank loans, net Brokers-dealers and clearing organizations Other Deposits with clearing organizations Prepaid expenses and other assets Investments in real estate partnerships held by consolidated variable interest entities Property and equipment, net Deferred income taxes, net Goodwill Total assets $ $ Liabilities and equity: Trading instruments sold but not yet purchased, at fair value $ $ Securities sold under agreements to repurchase Payables: Brokerage clients Stock loaned Bank deposits Brokers-dealers and clearing organizations Trade and other Accrued compensation, commissions and benefits Loans payable of consolidated variable interest entities Corporate debt Total liabilities Commitments and contingencies (See Note 12) Equity Preferred stock; $.10 par value; authorized 10,000,000 shares; issued and outstanding -0- shares - - Common stock; $.01 par value; authorized 350,000,000 shares; issued 130,778,293 at December 31, 2011 and 130,670,086 at September 30, 2011 Additional paid-in capital Retained earnings Treasury stock, at cost; 4,944,618 common shares at December 31, 2011 and 4,263,029 common shares at September 30, 2011 ) ) Accumulated other comprehensive income ) ) Total equity attributable to Raymond James Financial, Inc. Noncontrolling interests Total equity Total liabilities and equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 3 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) Three months ended December 31, (in thousands, except per share amounts) Revenues: Securities commissions and fees $ $ Investment banking Investment advisory fees Interest Account and service fees Net trading profits Other Total revenues Interest expense Net revenues Non-interest expenses: Compensation, commissions and benefits Communications and information processing Occupancy and equipment costs Clearance and floor brokerage Business development Investment sub-advisory fees Bank loan loss provision Other Total non-interest expenses Income including noncontrolling interests and before provision for income taxes Provision for income taxes Net income including noncontrolling interests Net loss attributable to noncontrolling interests ) ) Net income attributable to Raymond James Financial, Inc. $ $ Net income per common share – basic $ $ Net income per common share – diluted $ $ Weighted-average common shares outstanding – basic Weighted-average common and common equivalent shares outstanding – diluted Net income attributable to Raymond James Financial, Inc. $ $ Other comprehensive income, net of tax:(1) Change in unrealized (loss) gain on available for sale securities and non-credit portion of other-than-temporary impairment losses ) Change in currency translations Total comprehensive income $ $ Other-than-temporary impairment: Total other-than-temporary impairment, net $ ) $ Portion of losses (recoveries) recognized in other comprehensive income (before taxes) ) Net impairment losses recognized in other revenue $ ) $ ) The components of other comprehensive income, net of tax, are attributable to Raymond James Financial, Inc.None of the components of other comprehensive income are attributable to noncontrolling interests. See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 4 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) Three months ended December 31, (in thousands, except per share amounts) Common stock, par value $.01 per share: Balance, beginning of year $ $ Issued 9 10 Balance, end of period Shares exchangeable into common stock: Balance, beginning of year - Exchanged - - Balance, end of period - Additional paid-in capital: Balance, beginning of year Employee stock purchases Exercise of stock options and vesting of restricted stock units, net of forfeitures Restricted stock, stock option and restricted stock unit expense Excess tax benefit (deficiency) from share-based payments ) Other ) ) Balance, end of period Retained earnings: Balance, beginning of year Net income attributable to Raymond James Financial, Inc. Cash dividends declared ) ) Other ) Balance, end of period Treasury stock: Balance, beginning of year ) ) Purchases/Surrenders ) ) Exercise of stock options and vesting of restricted stock units, net of forfeitures ) Balance, end of period ) ) Accumulated other comprehensive income: (1) Balance, beginning of year ) ) Net unrealized (loss) gain on available for sale securities and non-credit portion of other-than-temporary impairment losses (2) ) Net change in currency transactions Balance, end of period ) Total equity attributable to Raymond James Financial, Inc. $ $ Noncontrolling interests: Balance, beginning of year $ $ Net loss attributable to noncontrolling interests ) ) Capital contributions Distributions ) - Deconsolidation of previously consolidated low income housing tax credit funds - ) Consolidation of low income housing tax credit funds not previously consolidated - Other ) ) Balance, end of period Total equity $ $ The components of other comprehensive income are attributable to Raymond James Financial, Inc.None of the components of other comprehensive income are attributable to noncontrolling interests. Net of tax. See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 5 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended December 31, (in thousands) Cash flows from operating activities: Net income attributable to Raymond James Financial, Inc. $ $ Net loss attributable to noncontrolling interests ) ) Net income including noncontrolling interests Adjustments to reconcile net income including noncontrolling interests to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Premium and discount amortization on available for sale securities and unrealized/realized gain on other investments ) ) Provisions for loan losses, legal proceedings, bad debts and other accruals Share-based compensation expense Other ) Net change in: Assets segregated pursuant to regulations and other segregated assets Securities purchased under agreements to resell and other collateralized financings, net of securities sold under agreements to repurchase ) ) Stock loaned, net of stock borrowed ) ) Brokerage client receivables and other accounts receivable, net Trading instruments, net ) Prepaid expenses and other assets ) ) Brokerage client payables and other accounts payable Accrued compensation, commissions and benefits ) ) Purchase and origination of loans held for sale, net of proceeds from sale of securitizations and loans held forsale ) ) Excess tax benefits from stock-based payment arrangements ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Additions to property and equipment ) ) Increase in loans, net ) ) Redemptions of Federal Home Loan Bank stock, net Sales (purchases) of private equity and other investments, net ) Purchase of additional equity interest in subsidiary ) - Purchases of available for sale securities ) ) Available for sale securities maturations, repayments and redemptions Proceeds from sales of available for sale securities - Investments in real estate partnerships held by consolidated variable interest entities, net of other investing activity ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of borrowings, net ) ) Repayments of borrowings by consolidated variable interest entities which are real estate partnerships ) ) Proceeds from capital contributed to and borrowings of consolidated variable interest entities which are real estate partnerships Exercise of stock options and employee stock purchases Decrease in bank deposits ) ) Purchase of treasury stock ) ) Dividends on common stock ) ) Excess tax benefits from share-based payment arrangements Net cash used in financing activities ) ) Currency adjustment: Effect of exchange rate changes on cash ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash transfers of loans to other real estate owned $ $ See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 6 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) December 31, 2011 NOTE 1 – BASIS OF PRESENTATION Raymond James Financial, Inc. (“RJF”) is a holding company headquartered in Florida whose broker-dealer subsidiaries are engaged in various financial service businesses, including the underwriting, distribution, trading and brokerage of equity and debt securities and the sale of mutual funds and other investment products.In addition, other subsidiaries of RJF provide investment management services for retail and institutional clients, corporate and retail banking, and trust services.As used herein, the terms “we,” “our” or “us” refer to RJF and/or one or more of its subsidiaries. The accompanying unaudited condensed consolidated financial statements include the accounts of RJF and its consolidated subsidiaries that are generally controlled through a majority voting interest.We consolidate all of our 100% owned subsidiaries.In addition, we consolidate any variable interest entity (“VIE”) in which we are the primary beneficiary.When we do not have a controlling interest in an entity, but we exert significant influence over the entity, we apply the equity method of accounting. All material intercompany balances and transactions have been eliminated in consolidation. Certain financial information that is normally included in annual financial statements prepared in accordance with United States of America (“U.S.”) generally accepted accounting principles (“GAAP”) but not required for interim reporting purposes has been condensed or omitted. These unaudited condensed consolidated financial statements reflect, in the opinion of management, all adjustments necessary for a fair presentation of the consolidated financial position and results of operations for the interim periods presented. The nature of our business is such that the results of any interim period are not necessarily indicative of results for a full year. These unaudited condensed consolidated financial statements should be read in conjunction with Management’s Discussion and Analysis and the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended September 30, 2011, as filed with the U.S. Securities and Exchange Commission (the “2011 Form 10-K”). To prepare condensed consolidated financial statements in conformity with GAAP, we must make certain estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and could have a material impact on the condensed consolidated financial statements. Update of Significant Accounting Policies A summary of our significant accounting policies is included in Note 1 on pages 81 - 97 of our 2011 Form 10-K.Other than as discussed below, there have been no significant changes in our significant accounting policies since September 30, 2011. As more fully described in Note 1, page 87, of our 2011 Form 10-K, we have certain financing receivables that arise from businesses other than our banking business.Specifically, we offer loans to financial advisors and certain key revenue producers, primarily for recruiting and retention purposes, the net balances associated therewith are included within other receivables on our Condensed Consolidated Statements of Financial Condition.The outstanding balance of these loans is $241.4 million and $231.5 million at December 31, 2011 and September 30, 2011, respectively.The related allowance for doubtful accounts balance is $5.4 million and $5.9 million at December 31, 2011 and September 30, 2011, respectively.Of the December 31, 2011 loan balance referred to above, the portion of the balance associated with financial advisors who are no longer affiliated with us, after consideration of the allowance for doubtful accounts, is approximately $2.4 million. 7 Reclassifications In the fourth quarter of fiscal year 2011, we changed the title of what had been known as “Financial Service Fees” on our Condensed Consolidated Statements of Income and Comprehensive Income to “Account and Service Fees”, to better reflect the nature of the revenues included within the line item description.Additionally, we reclassified certain components of revenue previously included within other revenues into Account and Service Fees.A reclassification of $27.5 million of revenue previously reported as a component of other revenues for the three months ended December 31, 2010 has been included in Account and Service Fees on the Condensed Consolidated Statements of Income and Comprehensive Income as presented, to conform the prior period to the current period presentation. Certain other prior period amounts, none of which are material, have been reclassified to conform to the current presentation. NOTE 2 – CASH AND CASH EQUIVALENTS, ASSETS SEGREGATED PURSUANT TO REGULATIONS, AND DEPOSITS WITH CLEARING ORGANIZATIONS Our cash equivalents include money market funds or highly liquid investments with original maturities of 90 days or less, other than those used for trading purposes.For further discussion of our accounting policies regarding assets segregated pursuant to regulations and other segregated assets, see Note 1 on page 83 of our 2011 Form 10-K. Our cash and cash equivalents, assets segregated pursuant to regulations or other segregated assets, and deposits with clearing organization balances are as follows: December 31, 2011 September 30, 2011 (in thousands) Cash and cash equivalents: Cash in banks $ $ Money market investments Total cash and cash equivalents (1) Cash and securities segregated pursuant to federal regulations and other segregated assets (2) Deposits with clearing organizations (3) $ $ The total amount presented includes $470 million and $471 million of cash and cash equivalents as of December 31, 2011 and September 30, 2011, respectively, which are either on deposit at our wholly owned bank subsidiary Raymond James Bank, FSB(effective February 1, 2012, Raymond James Bank, N.A.) (“RJ Bank”) or are otherwise invested by one of our subsidiaries on behalf of RJF. Consists primarily of cash or qualified securities maintained in accordance with Rule 15c3-3 of the Securities Exchange Act of 1934. Raymond James & Associates, Inc., as a broker-dealer carrying client accounts, is subject to requirements related to maintaining cash or qualified securities in a segregated reserve account for the exclusive benefit of its clients. Additionally, Raymond James Ltd. (“RJ Ltd”) is required to hold client Registered Retirement Savings Plan funds in trust. Consists of deposits of cash and cash equivalents or other short-term securities held by other clearing organizations or exchanges. NOTE 3 – FAIR VALUE For a further discussion of our valuation methodologies for assets, liabilities measured at fair value, and the fair value hierarchy, see Note 1, pages 83 – 87, in our 2011 Form 10-K. There have been no material changes to our valuation methodologies since our year ended September 30, 2011. 8 Recurring fair value measurements Assets and liabilities measured at fair value on a recurring basis are presented below: December 31, 2011 Quoted prices in active markets for identical assets (Level 1) (1) Significant other observable inputs (Level 2) (1) Significant unobservable inputs (Level 3) Netting adjustments (2) Balance as of December 31, 2011 (in thousands) Assets: Trading instruments: Municipal and provincial obligations $
